Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
1.	The Examiner acknowledges the applicant’s amendment filed 5/24/2022.  At this point claims 1-19 are pending in the instant application and ready for examination by the Examiner.

Response to Arguments
2.	Applicant’s arguments filed on 5/24/2022 for claims 1-19 have been fully considered but are not persuasive.

3.	Applicant's argument: 
A. Claims 1, 8, and 15: None of the references teaches or suggests “determining
timing requirements of each component, wherein at least some of the components
specify timing dependencies between their respective local inputs” and then
“adjusting a timing of one or more local outputs relative to one or more local inputs
of a mutable component in the subset of mutable components to resolve the violated
timing dependencies.”

Examiner’s answer:
Without further information detailing the claim ‘determining timing requirements’ and what this specifically means. 

4.	Applicant's argument: 
Applicant respectfully submits, however, that none of the neuromorphic elements in Aimone are “mutable,” nor do they have “timing dependencies between their respective local inputs,” as required by the independent claims. As a result, there is clearly no “adjusting a timing of one or more local outputs relative to one or more local inputs of a mutable component,” much less doing so to “resolve the violated timing dependencies,” as recited in claims 1, 8, and 15.

Examiner’s answer:
Aimone discloses a subgraph which maps to ‘set of components.’ This maps to buffers and/or subgraphs which can delayed. This parallels the specification 0003; ‘A subset of mutable components is identified from the set of components. The relative timing of one or more mutable components is adjusted to satisfy the timing requirements of each component in the set of components.’ ‘Mutable’ can be seen as ‘For example, the neuron circuits 108 each comprise a respective delay buffer. In the exemplary embodiment, the delay buffer comprises time delay bins, and data output to a neuron circuit can be output to any of a plurality of time delay bins of the buffer. The time delay bins can be used to delay output of received data to a buffer's corresponding neuron circuit such that the neuron circuit receives, at a same time, a plurality of data signals received at the buffer at different times.’ Thus depending on what bin is employed-this addresses the ‘mutable’ concept. (c9:5-35)
Per the specification, ‘timing dependencies between their respective local inputs’ is mentioned only once in 0016 as, ‘A given set of neural network components may have attributes/properties, such as timing dependencies (e.g., relative timing requirements between local inputs incident on the same component).’ As such, in light of the specification, “timing dependencies between their respective local inputs,” is supported by the meaning, ‘A given set of neural network components may have attributes/properties, such as timing dependencies (e.g., relative timing requirements between local inputs incident on the same component.’ This maps to (Aimone, c2:14-35; The synapse connection can provide the output data at a particular location of the delay buffer, wherein the particular location is associated with a particular delay time. In another example, the synapse connection can provide the output data and timing data that is paired to the output data to the delay buffer, wherein the delay buffer provides the output data to the second neuron circuit at a time based upon the timing data.) Timing dependency is addressed by the use of a delay buffer associated to a given location. 
‘adjusting a relative timing of one or more local outputs relative to one or more local inputs of a mutable component in the subset of mutable components to resolve the violated timing dependencies.’ (Aimone, c15:27-c16:3; In an exemplary embodiment, the first group of neuron circuits can output the output data for each of the subgraphs to time-delay buffers of the second group of neuron circuits, causing the output data generated by the first group of neuron circuits for each of the subgraphs to be delayed such that the output data is received at the second group of neuron circuits all at a same time.) The ‘adjusting’ is accomplished by use of a ‘delay buffer.’ Resolving is disclosed by the design of ‘such that the output data is received at the second group of neuron circuits all at a same time.’ 


4.	Applicant's argument: 
The Office specifically cites Aimone col. 15, line 27 — col. 16, line 3 as teaching the elements quoted above. This reliance is misplaced. The cited paragraph specifically teaches that output of one the various subgraphs may be stored in a buffer “such that the output data is received at [subsequent groups] of neuron circuits all at the same time.” Id. at col. 59-60 (emphasis added). That is, the method in Aimone is directed at ensuring that all of the inputs to each neuromorphic element are received simultaneously, the exact opposite of the claim element(s) quoted above. 

Examiner’s answer:
This is the last claim limitation of the independent claims. Since ‘violated timing dependencies’ is not defined the examiner took the position of simple timing issues. Aimone discloses all output of the first group be all the same for input into a second group. The examiner disagrees with the position of ‘exact opposite.’ The limitation refers to timing issues. Aimone does this be having the outputs be all at the same time. 

6.	Applicant's argument: 
Kocan also fails to teach or suggest the element(s) quoted above. Kocan is directed to a “non-enumerative” path length analysis algorithm for conventional logic gates. E.g., Kocan, col. 1, lines 8-15. This algorithm includes algorithms to find the top K most critical paths in stochastic/deterministic networks. /d. at col. 3, lines 47-61. These critical paths are applied to the timing verification and testing of the logic gates. Id. Even assuming arguendo that the “logic gates” of Kocan comprise the claimed “components to be included in a neurosynaptic system,” those logic gates are not “mutable,” nor do they have “timing dependencies between their respective local inputs.” As a result, there is clearly no “adjusting a timing of one or more local outputs relative to one or more local inputs of a mutable component,”

Examiner’s answer:
Kocan is not used within the current office action. 

7.	Applicant's argument: 
At least because neither of the cited references teaches or suggests the element(s) quoted above, Applicant respectfully submits that the proposed combination does not make the claimed invention obvious. Accordingly, Applicant respectfully requests that these rejections be withdrawn.

Examiner’s answer:
The examiner disagrees based on both references relate to timing issues of circuits. 

8.	Applicant's argument: 
B. Claims 1, 8, and 15: none of the references teaches or suggests “enumerating
through the dependencies of the set of components in the computed topological
order to identify any violated timing dependencies between their respective local inputs”

Examiner’s answer:
Topological order is addressed by Aimone. Components are employed in a (topological) order. Kocan is not used within the current office action. Sriram has ‘enumerating’ associated with topology. 


9.	Applicant's argument: 
The Office acknowledges that the primary reference, Aimone, fails to teach or suggest the “enumerating...” element quoted above. NFOA at pg. 5. The secondary reference, Kocan, also fails to teach or suggest this element. Instead, Kocan repeatedly states that is directed at a “non-enumerative” path length analysis algorithm. F.g., Kocan, col. 1, lines 8-15. Applicant respectfully submits that, even under the broadest reasonable interpretation, such a “non- enumerative” algorithm cannot read on the “enumerating...” operation quoted above.

Examiner’s answer:
These are two separate concepts. The claim is asking for an enumerations (listings) of components. . Kocan is not used within the current office action

10.	Applicant's argument: 
C. Claims 1, 8, and 15: There would be no motivation to make the proposed
combinations because both references teach away from the claimed invention

Examiner’s answer:
See above. 

11.	Applicant's argument: 
As discussed in more detail above, the primary reference in the proposed combination is specifically directed at ensuring that neuromorphic elements receive their respective inputs “at the same time,” Aimone at col. 59-60, and the secondary reference is specifically directed at “non-enumerative” methods of verifying timing, e.g., Kocan, col. 1, lines 8-15. Asa result, Applicant respectfully submits that these references both reference teach away from methods and systems for “resolving timing requirements among components that “specify timing dependencies between their respective local inputs” and that specifically include an “enumerating...” operation. As explained in MPEP 2145, “It is improper to combine references where the references teach away from their combination,” citing In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 779 (Fed. Cir. 1983).

Examiner’s answer:
Local inputs and local outputs pertain the layers and the connections between them. 

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-2, 8-9 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aimone in view of Sriram. (U. S. Patent 10970630, referred to as Aimone; U. S. Patent Publication 20040267977, referred to as Sriram)

Claim 1
Aimone discloses a method for resolving timing requirements among components of a neurosynaptic system, the method comprising: identifying a set of components to be included in a neurosynaptic system, wherein each component in the set of components is associated with one or more local inputs and one or more local outputs and wherein the neurosynaptic system adheres to a directed acyclic graph (DAG) (Aimone, fig 2, c5:17-45; Figure 2 discloses a DAG. It is to be understood that neuron circuits in configurable neural architectures described herein are not limited to representing neural algorithms in distinct layers. In the first configuration 202, the neuron circuits 208 are connected by the synapse connections 210 in three layers 212-216, wherein each of the layers 212-216 corresponds to a different layer of a three-layer neural algorithm.); determining timing requirements of each component wherein at least some of the components specify timing dependencies between their respective local inputs (Aimone, c2:14-35; The synapse connection can provide the output data at a particular location of the delay buffer, wherein the particular location is associated with a particular delay time. In another example, the synapse connection can provide the output data and timing data that is paired to the output data to the delay buffer, wherein the delay buffer provides the output data to the second neuron circuit at a time based upon the timing data.); computing a topological order for the set of components using the DAG (Aimone, c10:14-35, Fig 4a, c12:66-c13:9; This is disclosed by the example, ‘Thus, in the first configuration 302 the neuron circuits 318a and 318b output results data to first locations 320a and 322a in respective buffers 320, 322, wherein the locations 320a and 322a correspond to a first time delay. For example, the locations 320a, 322a can correspond to a time delay of three processing cycles, in order to give time for the configurable neural architecture 310 to execute three remaining subgraphs.’ A topological order is needed for Aimone to delay the next step until ‘three remaining subgraphs’ can be computed.); computing a relative timing for each component using the timing requirements and the DAG (Aimone, c14:15-27; For example, and referring again to FIGS. 3A-3C the neuron circuits 318a and 318b could include timing data with the data {A, B, C, D} and {W, X, Y, Z} output for each of the subgraphs of layer 312. The output neuron circuits 318c and 318d can then perform processing operations representative of neuron nodes 316i and 316j based in part upon the timing data, such that nodes 316i and 316j output data as if the neuron circuits 318c and 318d had received the data {A, B, C, D} and {W, X, Y, Z} simultaneously, as described with respect to FIG. 3.);….identifying a subset of mutable components from the set of components (Aimone, c14:15-27; It is to be understood that the buffering approach described with respect to FIGS. 4A and 4B is applicable to execution of independent subgraphs within layers of a neural algorithm. EC: ‘Mutable’ can be seen as ‘For example, the neuron circuits 108 each comprise a respective delay buffer. In the exemplary embodiment, the delay buffer comprises time delay bins, and data output to a neuron circuit can be output to any of a plurality of time delay bins of the buffer. The time delay bins can be used to delay output of received data to a buffer's corresponding neuron circuit such that the neuron circuit receives, at a same time, a plurality of data signals received at the buffer at different times. Thus depending on what bin is employed-this addresses the ‘mutable’ concept. (c9:5-35)); and adjusting a relative timing of one or more local outputs relative to one or more local inputs of a mutable component in the subset of mutable components to resolve the violated timing dependencies. (Aimone, c15:27-c16:3; In an exemplary embodiment, the first group of neuron circuits can output the output data for each of the subgraphs to time-delay buffers of the second group of neuron circuits, causing the output data generated by the first group of neuron circuits for each of the subgraphs to be delayed such that the output data is received at the second group of neuron circuits all at a same time.)
Aimone does not disclose expressly enumerating through the dependencies of the set of components in the computed topological order to identify any violated timing dependencies between their respective local inputs, and in response. 
Sriram discloses enumerating through the dependencies of the set of components in the computed topological order to identify any violated timing dependencies between their respective local inputs, and in response. (Sriram, 0003, 0054; ‘As those skilled in the art would appreciate, signal routing is relatively difficult as it often requires having a large set of design objectives, timing requirements, and so forth to be met concurrently’ and ‘Recall from earlier description, topological equivalent alternate paths of a signal path may be enumerated by sliding and/or changing the lengths of the path segments of the signal path in a coordinated manner. Recall, also that the number of topological equivalent alternate paths enumerated for analysis is implementation dependent, preferably user configurable.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Aimone and Sriram before him before the effective filing date of the claimed invention, to modify Aimone to incorporate the consideration of timing within a topological network using clock cycles of Sriram. Given the advantage of making sure all elements of the network fire at the correct time with the topological design in mind, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 8
Aimone discloses a system for resolving timing requirements among components of a neurosynaptic system, the system comprising: a memory with program instructions stored thereon; and a processor in communication with the memory, wherein the system is configured to perform a method, the method comprising (Aimone, c14:38-c15:2; The computing device 502 comprises a processor 504 and memory 506 that comprises instructions that are executed by the processor. In exemplary embodiments, the computing device 502 communicates with the neuromorphic computing system 100 to provide program instructions or receive output data.): identifying a set of components to be included in a neurosynaptic system, wherein each component in the set of components is associated with one or more local inputs and one or more local outputs and wherein the neurosynaptic system adheres to a directed acyclic graph (DAG) (Aimone, fig 2, c5:17-45; Figure 2 discloses a DAG. It is to be understood that neuron circuits in configurable neural architectures described herein are not limited to representing neural algorithms in distinct layers. In the first configuration 202, the neuron circuits 208 are connected by the synapse connections 210 in three layers 212-216, wherein each of the layers 212-216 corresponds to a different layer of a three-layer neural algorithm.); determining the timing requirements of each component wherein at least some of the components specify timing dependencies between their respective local inputs (Aimone, c2:14-35; The synapse connection can provide the output data at a particular location of the delay buffer, wherein the particular location is associated with a particular delay time. In another example, the synapse connection can provide the output data and timing data that is paired to the output data to the delay buffer, wherein the delay buffer provides the output data to the second neuron circuit at a time based upon the timing data.); computing a topological order for the set of components using the DAG (Aimone, c10:14-35, Fig 4a, c12:66-c13:9; This is disclosed by the example, ‘Thus, in the first configuration 302 the neuron circuits 318a and 318b output results data to first locations 320a and 322a in respective buffers 320, 322, wherein the locations 320a and 322a correspond to a first time delay. For example, the locations 320a, 322a can correspond to a time delay of three processing cycles, in order to give time for the configurable neural architecture 310 to execute three remaining subgraphs.’ A topological order is needed for Aimone to delay the next step until ‘three remaining subgraphs’ can be computed.); computing a relative timing for each component using the timing requirements and the DAG (Aimone, c14:15-27; For example, and referring again to FIGS. 3A-3C the neuron circuits 318a and 318b could include timing data with the data {A, B, C, D} and {W, X, Y, Z} output for each of the subgraphs of layer 312. The output neuron circuits 318c and 318d can then perform processing operations representative of neuron nodes 316i and 316j based in part upon the timing data, such that nodes 316i and 316j output data as if the neuron circuits 318c and 318d had received the data {A, B, C, D} and {W, X, Y, Z} simultaneously, as described with respect to FIG. 3.);….identifying a subset of mutable components from the set of components (Aimone, c14:15-27; It is to be understood that the buffering approach described with respect to FIGS. 4A and 4B is applicable to execution of independent subgraphs within layers of a neural algorithm. EC: ‘Mutable’ can be seen as ‘For example, the neuron circuits 108 each comprise a respective delay buffer. In the exemplary embodiment, the delay buffer comprises time delay bins, and data output to a neuron circuit can be output to any of a plurality of time delay bins of the buffer. The time delay bins can be used to delay output of received data to a buffer's corresponding neuron circuit such that the neuron circuit receives, at a same time, a plurality of data signals received at the buffer at different times. Thus depending on what bin is employed-this addresses the ‘mutable’ concept. (c9:5-35)); and adjusting a timing of one or more local outputs relative to one or more local inputs of a mutable component in the subset of mutable components to resolve the violated timing dependencies. (Aimone, c15:27-c16:3; In an exemplary embodiment, the first group of neuron circuits can output the output data for each of the subgraphs to time-delay buffers of the second group of neuron circuits, causing the output data generated by the first group of neuron circuits for each of the subgraphs to be delayed such that the output data is received at the second group of neuron circuits all at a same time.)
Aimone does not disclose expressly enumerating through the dependencies of the set of components in the computed topological order to identify any violated timing dependencies between their respective local inputs, and in response. 
Sriram discloses enumerating through the dependencies of the set of components in the computed topological order to identify any violated timing dependencies between their respective local inputs, and in response. (Sriram, 0003, 0054; ‘As those skilled in the art would appreciate, signal routing is relatively difficult as it often requires having a large set of design objectives, timing requirements, and so forth to be met concurrently’ and ‘Recall from earlier description, topological equivalent alternate paths of a signal path may be enumerated by sliding and/or changing the lengths of the path segments of the signal path in a coordinated manner. Recall, also that the number of topological equivalent alternate paths enumerated for analysis is implementation dependent, preferably user configurable.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Aimone and Sriram before him before the effective filing date of the claimed invention, to modify Aimone to incorporate the consideration of timing within a topological network using clock cycles of Sriram. Given the advantage of making sure all elements of the network fire at the correct time with the topological design in mind, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 15
Aimone discloses a computer program product for resolving timing requirements among components of a neurosynaptic system, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to: identify a set of components to be included in a neurosynaptic system, wherein each component in the set of components is associated with one or more local inputs and one or more local outputs and wherein the neurosynaptic system adheres to a directed acyclic graph (DAG) (Aimone, fig 2, c5:17-45; Figure 2 discloses a DAG. It is to be understood that neuron circuits in configurable neural architectures described herein are not limited to representing neural algorithms in distinct layers. In the first configuration 202, the neuron circuits 208 are connected by the synapse connections 210 in three layers 212-216, wherein each of the layers 212-216 corresponds to a different layer of a three-layer neural algorithm.); determine the timing requirements of each component wherein at least some of the components specify timing dependencies between their respective local inputs (Aimone, c2:14-35; The synapse connection can provide the output data at a particular location of the delay buffer, wherein the particular location is associated with a particular delay time. In another example, the synapse connection can provide the output data and timing data that is paired to the output data to the delay buffer, wherein the delay buffer provides the output data to the second neuron circuit at a time based upon the timing data.); compute a topological order for the set of components using the DAG (Aimone, c10:14-35, Fig 4a, c12:66-c13:9; This is disclosed by the example, ‘Thus, in the first configuration 302 the neuron circuits 318a and 318b output results data to first locations 320a and 322a in respective buffers 320, 322, wherein the locations 320a and 322a correspond to a first time delay. For example, the locations 320a, 322a can correspond to a time delay of three processing cycles, in order to give time for the configurable neural architecture 310 to execute three remaining subgraphs.’ A topological order is needed for Aimone to delay the next step until ‘three remaining subgraphs’ can be computed.); compute a relative timing for each component using the timing requirements and the DAG (Aimone, c14:15-27; For example, and referring again to FIGS. 3A-3C the neuron circuits 318a and 318b could include timing data with the data {A, B, C, D} and {W, X, Y, Z} output for each of the subgraphs of layer 312. The output neuron circuits 318c and 318d can then perform processing operations representative of neuron nodes 316i and 316j based in part upon the timing data, such that nodes 316i and 316j output data as if the neuron circuits 318c and 318d had received the data {A, B, C, D} and {W, X, Y, Z} simultaneously, as described with respect to FIG. 3.);….identify a subset of mutable components from the set of components  (Aimone, c14:15-27; It is to be understood that the buffering approach described with respect to FIGS. 4A and 4B is applicable to execution of independent subgraphs within layers of a neural algorithm. EC: ‘Mutable’ can be seen as ‘For example, the neuron circuits 108 each comprise a respective delay buffer. In the exemplary embodiment, the delay buffer comprises time delay bins, and data output to a neuron circuit can be output to any of a plurality of time delay bins of the buffer. The time delay bins can be used to delay output of received data to a buffer's corresponding neuron circuit such that the neuron circuit receives, at a same time, a plurality of data signals received at the buffer at different times. Thus depending on what bin is employed-this addresses the ‘mutable’ concept. (c9:5-35)); and adjust a timing of one or more local outputs relative to one or more local inputs of a mutable component in the subset of mutable components to resolve the violated timing dependencies. (Aimone, c15:27-c16:3; In an exemplary embodiment, the first group of neuron circuits can output the output data for each of the subgraphs to time-delay buffers of the second group of neuron circuits, causing the output data generated by the first group of neuron circuits for each of the subgraphs to be delayed such that the output data is received at the second group of neuron circuits all at a same time.)
 	Aimone does not disclose expressly enumerate through the dependencies of the set of components in the computed topological order to identify any violated timing dependencies between their respective local inputs, and in response.
Sriram discloses enumerate through the dependencies of the set of components in the computed topological order to identify any violated timing dependencies between their respective local inputs, and in response. (Sriram, 0003, 0054; ‘As those skilled in the art would appreciate, signal routing is relatively difficult as it often requires having a large set of design objectives, timing requirements, and so forth to be met concurrently’ and ‘Recall from earlier description, topological equivalent alternate paths of a signal path may be enumerated by sliding and/or changing the lengths of the path segments of the signal path in a coordinated manner. Recall, also that the number of topological equivalent alternate paths enumerated for analysis is implementation dependent, preferably user configurable.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Aimone and Sriram before him before the effective filing date of the claimed invention, to modify Aimone to incorporate the consideration of timing within a topological network using clock cycles of Sriram. Given the advantage of making sure all elements of the network fire at the correct time with the topological design in mind, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim(s) 2-3, 9-10 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aimone and Sriram as applied to claim(s) 1, 8, 15 above, and further in view of Hunzinger. (U. S. Patent Publication 20150081607, referred to as Hunzinger)

Claim 2
Aimone discloses wherein the dependencies of the set of components include a first component requiring a computational input from two or more other components in the set of components. (Aimone, fig 2, items 208f, 208g)
Aimone and Sriram do not disclose expressly wherein adjusting the relative timing of one or more mutable components further comprises recomputing target start times and target end times based on the relative timing and dependencies for each component in the set of components.
Hunzinger discloses  wherein adjusting the relative timing of one or more mutable components further comprises recomputing target start times and target end times based on the relative timing and dependencies for each component in the set of components. (Hunzinger, 0006, 0051; ‘When a neuron fires, it generates a spike that travels to other neurons, which, in turn, may adjust their states based on the time this spike is received. In other words, information may be encoded in the relative or absolute timing of spikes in the neural network.’ With ‘The connection strengths are adjusted based on the relative timing of a particular neuron's output and received input spikes (i.e., action potentials).’) It would have been obvious to one having ordinary skill in the art, having the teachings of Aimone, Sriram and Hunzinger before him before the effective filing date of the claimed invention, to modify Aimone and Sriram to incorporate the consideration of starting and ending times of a component; having a maximum duration time limit and the ability to solve timing issues of Hunzinger. Given the advantage of a common standard of timing, a threshold which if employed forces an alternate computational means and fixing timing issues to avoid an alternative solution, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 3
Aimone and Sriram do not disclose expressly determining, based on the relative timing parameters required to resolve the timing requirements of each component in the set of components, that the required relative timing parameters of one or more components exceed a maximum relative timing restriction is above a threshold. …. According to certain aspects, determining the first and second artificial neurons includes selecting two artificial neurons whose future relative spike timing is likely to potentiate.); and using one or more delay components among the set of components to resolve the maximum relative timing restriction, the dependencies, and the timing requirements of each component.
Hunzinger discloses  determining, based on the relative timing parameters required to resolve the timing requirements of each component in the set of components, that the required relative timing parameters of one or more components exceed a maximum relative timing restriction (Hunzinger, 0111-0112; According to certain aspects, determining the synapse for reassignment entails determining that a difference between a first spike time of a post-synaptic artificial neuron connected with the synapse (e.g., a post-synaptic spike time) and a second spike time input to the synapse (e.g., an input spike time) is above a threshold. …. According to certain aspects, determining the first and second artificial neurons includes selecting two artificial neurons whose future relative spike timing is likely to potentiate.); and using one or more delay components among the set of components to resolve the maximum relative timing restriction, the dependencies, and the timing requirements of each component. (Hunzinger, 0094; When assigning a synapse to a pre-synaptic and post-synaptic neuron pair, a delay property may be set to bring the pre-post time difference as close as possible to the peak potentiation time offset.) It would have been obvious to one having ordinary skill in the art, having the teachings of Aimone, Sriram and Hunzinger before him before the effective filing date of the claimed invention, to modify Aimone and Sriram to incorporate the consideration of starting and ending times of a component; having a maximum duration time limit and the ability to solve timing issues of Hunzinger. Given the advantage of a common standard of timing, a threshold which if employed forces an alternate computational means and fixing timing issues to avoid an alternative solution, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 9
Aimone discloses wherein the dependencies of the set of components include a first component requiring a computational input from two or more other components in the set of components. (Aimone, fig 2, items 208f, 208g)
Aimone and Sriram do not disclose expressly wherein adjusting the relative timing of one or more mutable components further comprises recomputing target start times and target end times based on the relative timing and dependencies for each component in the set of components.
Hunzinger discloses wherein adjusting the relative timing of one or more mutable components further comprises recomputing target start times and target end times based on the relative timing and dependencies for each component in the set of components. (Hunzinger, 0006, 0051; ‘When a neuron fires, it generates a spike that travels to other neurons, which, in turn, may adjust their states based on the time this spike is received. In other words, information may be encoded in the relative or absolute timing of spikes in the neural network.’ With ‘The connection strengths are adjusted based on the relative timing of a particular neuron's output and received input spikes (i.e., action potentials).’) It would have been obvious to one having ordinary skill in the art, having the teachings of Aimone, Sriram and Hunzinger before him before the effective filing date of the claimed invention, to modify Aimone and Sriram to incorporate the consideration of starting and ending times of a component; having a maximum duration time limit and the ability to solve timing issues of Hunzinger. Given the advantage of a common standard of timing, a threshold which if employed forces an alternate computational means and fixing timing issues to avoid an alternative solution, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 10
Aimone and Sriram do not disclose expressly determining, based on the relative timing parameters required to resolve the timing requirements of each component in the set of components, that the required relative timing parameters of one or more components exceed a maximum relative timing restriction  is above a threshold. …. According to certain aspects, determining the first and second artificial neurons includes selecting two artificial neurons whose future relative spike timing is likely to potentiate.); and using one or more delay components among the set of components to resolve the maximum relative timing restriction, the dependencies, and the timing requirements of each component.
Hunzinger discloses determining, based on the relative timing parameters required to resolve the timing requirements of each component in the set of components, that the required relative timing parameters of one or more components exceed a maximum relative timing restriction (Hunzinger, 0111-0112; According to certain aspects, determining the synapse for reassignment entails determining that a difference between a first spike time of a post-synaptic artificial neuron connected with the synapse (e.g., a post-synaptic spike time) and a second spike time input to the synapse (e.g., an input spike time) is above a threshold. …. According to certain aspects, determining the first and second artificial neurons includes selecting two artificial neurons whose future relative spike timing is likely to potentiate.); and using one or more delay components among the set of components to resolve the maximum relative timing restriction, the dependencies, and the timing requirements of each component. (Hunzinger, 0094; When assigning a synapse to a pre-synaptic and post-synaptic neuron pair, a delay property may be set to bring the pre-post time difference as close as possible to the peak potentiation time offset.) It would have been obvious to one having ordinary skill in the art, having the teachings of Aimone, Sriram and Hunzinger before him before the effective filing date of the claimed invention, to modify Aimone and Sriram to incorporate the consideration of starting and ending times of a component; having a maximum duration time limit and the ability to solve timing issues of Hunzinger. Given the advantage of a common standard of timing, a threshold which if employed forces an alternate computational means and fixing timing issues to avoid an alternative solution, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 16
Aimone discloses wherein the dependencies of the set of components include a first component requiring a computational input from two or more other components in the set of components. (Aimone, fig 2, items 208f, 208g)
Aimone and Sriram do not disclose expressly wherein adjusting the relative timing of one or more mutable components further comprises recomputing target start times and target end times based on the relative timing and dependencies for each component in the set of components.
Hunzinger discloses  wherein adjusting the relative timing of one or more mutable components further comprises recomputing target start times and target end times based on the relative timing and dependencies for each component in the set of components. (Hunzinger, 0006, 0051; ‘When a neuron fires, it generates a spike that travels to other neurons, which, in turn, may adjust their states based on the time this spike is received. In other words, information may be encoded in the relative or absolute timing of spikes in the neural network.’ With ‘The connection strengths are adjusted based on the relative timing of a particular neuron's output and received input spikes (i.e., action potentials).’) It would have been obvious to one having ordinary skill in the art, having the teachings of Aimone, Sriram and Hunzinger before him before the effective filing date of the claimed invention, to modify Aimone and Sriram to incorporate the consideration of starting and ending times of a component; having a maximum duration time limit and the ability to solve timing issues of Hunzinger. Given the advantage of a common standard of timing, a threshold which if employed forces an alternate computational means and fixing timing issues to avoid an alternative solution, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 17
Aimone and Sriram do not disclose expressly determine, based on the relative timing parameters required to resolve the timing requirements of each component in the set of components, that the required relative timing parameters of one or more components exceed a maximum relative timing restriction  is above a threshold. …. According to certain aspects, determining the first and second artificial neurons includes selecting two artificial neurons whose future relative spike timing is likely to potentiate.); and use one or more delay components among the set of components to resolve the maximum relative timing restriction, the dependencies, and the timing requirements of each component.
Hunzinger discloses determine, based on the relative timing parameters required to resolve the timing requirements of each component in the set of components, that the required relative timing parameters of one or more components exceed a maximum relative timing restriction (Hunzinger, 0111-0112; According to certain aspects, determining the synapse for reassignment entails determining that a difference between a first spike time of a post-synaptic artificial neuron connected with the synapse (e.g., a post-synaptic spike time) and a second spike time input to the synapse (e.g., an input spike time) is above a threshold. …. According to certain aspects, determining the first and second artificial neurons includes selecting two artificial neurons whose future relative spike timing is likely to potentiate.); and use one or more delay components among the set of components to resolve the maximum relative timing restriction, the dependencies, and the timing requirements of each component. (Hunzinger, 0094; When assigning a synapse to a pre-synaptic and post-synaptic neuron pair, a delay property may be set to bring the pre-post time difference as close as possible to the peak potentiation time offset.) It would have been obvious to one having ordinary skill in the art, having the teachings of Aimone, Sriram and Hunzinger before him before the effective filing date of the claimed invention, to modify Aimone and Sriram to incorporate the consideration of starting and ending times of a component; having a maximum duration time limit and the ability to solve timing issues of Hunzinger. Given the advantage of a common standard of timing, a threshold which if employed forces an alternate computational means and fixing timing issues to avoid an alternative solution, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim(s) 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aimone, Sriram and Hunzinger as applied to claim(s) 2-3, 9-10 and 16-17 above, and further in view of Piekniewski. (U. S. Patent Publication 20130297542, referred to as Piekniewski)

Claim 4
Aimone, Sriram and Hunzinger do not disclose expressly wherein using one or more delay components cannot resolve the maximum relative timing restrictions, the dependencies, and the timing requirements of each component in the set of components, the method further comprising notifying a user that the timing requirements of the set of components cannot be resolved.
Piekniewski discloses wherein using one or more delay components cannot resolve the maximum relative timing restrictions, the dependencies, and the timing requirements of each component in the set of components, the method further comprising notifying a user that the timing requirements of the set of components cannot be resolved. (Piekniewski, -169, 0189; ‘If at the time of generating the output, the context has not yet arrived, then the connection weight cannot be adjusted, as the timing information that is required for performing STDP weight adjustment is unavailable.’ And ‘It will be appreciated by those skilled in the arts that various processing devices may be used with computerized system 1100, including but not limited to, a single core/multicore CPU, DSP, FPGA, GPU, ASIC, combinations thereof, and/or other processors. Various user input/output interfaces are similarly applicable to embodiments of the invention including, for example, an LCD/LED monitor, touch-screen input and display device, speech input device, stylus, light pen, trackball, end the likes.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Aimone, Sriram, Hunzinger and Piekniewski before him before the effective filing date of the claimed invention, to modify Aimone, Sriram and Hunzinger to incorporate be able to detect a system which in its current setting will not be able to produce a reliable result and the means to notify the user of Piekniewski. Given the advantage of having another check for accuracy and the notification there exists a problem, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 11
Aimone, Sriram and Hunzinger do not disclose expressly wherein using one or more delay components cannot resolve the maximum relative timing restrictions, the dependencies, and the timing requirements of each component in the set of components, the method further comprising notifying a user that the timing requirements of the set of components cannot be resolved.
Piekniewski discloses wherein using one or more delay components cannot resolve the maximum relative timing restrictions, the dependencies, and the timing requirements of each component in the set of components, the method further comprising notifying a user that the timing requirements of the set of components cannot be resolved. (Piekniewski, -169, 0189; ‘If at the time of generating the output, the context has not yet arrived, then the connection weight cannot be adjusted, as the timing information that is required for performing STDP weight adjustment is unavailable.’ And ‘It will be appreciated by those skilled in the arts that various processing devices may be used with computerized system 1100, including but not limited to, a single core/multicore CPU, DSP, FPGA, GPU, ASIC, combinations thereof, and/or other processors. Various user input/output interfaces are similarly applicable to embodiments of the invention including, for example, an LCD/LED monitor, touch-screen input and display device, speech input device, stylus, light pen, trackball, end the likes.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Aimone, Sriram, Hunzinger and Piekniewski before him before the effective filing date of the claimed invention, to modify Aimone, Sriram and Hunzinger to incorporate be able to detect a system which in its current setting will not be able to produce a reliable result and the means to notify the user of Piekniewski. Given the advantage of having another check for accuracy and the notification there exists a problem, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 18
Aimone, Sriram and Hunzinger do not disclose expressly wherein using one or more delay components cannot resolve the maximum relative timing restrictions, the dependencies, and the timing requirements of each component in the set of components, the program instructions further causing the device to notify a user that the timing requirements of the set of components cannot be resolved.
Piekniewski discloses wherein using one or more delay components cannot resolve the maximum relative timing restrictions, the dependencies, and the timing requirements of each component in the set of components, the program instructions further causing the device to notify a user that the timing requirements of the set of components cannot be resolved. (Piekniewski, -169, 0189; ‘If at the time of generating the output, the context has not yet arrived, then the connection weight cannot be adjusted, as the timing information that is required for performing STDP weight adjustment is unavailable.’ And ‘It will be appreciated by those skilled in the arts that various processing devices may be used with computerized system 1100, including but not limited to, a single core/multicore CPU, DSP, FPGA, GPU, ASIC, combinations thereof, and/or other processors. Various user input/output interfaces are similarly applicable to embodiments of the invention including, for example, an LCD/LED monitor, touch-screen input and display device, speech input device, stylus, light pen, trackball, end the likes.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Aimone, Sriram, Hunzinger and Piekniewski before him before the effective filing date of the claimed invention, to modify Aimone, Sriram and Hunzinger to incorporate be able to detect a system which in its current setting will not be able to produce a reliable result and the means to notify the user of Piekniewski. Given the advantage of having another check for accuracy and the notification there exists a problem, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim(s) 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aimone and Sriram as applied to claim(s) 1, 8 and 15- above, and further in view of Kahn. (‘Topological Sorting of Large Networks, referred to as Kahn)

Claim 5
Aimone and Sriram do not disclose expressly wherein the topological order of the set of components is determined using Kahn’s Algorithm.
Kahn discloses wherein the topological order of the set of components is determined using Kahn’s Algorithm. (Kahn) It would have been obvious to one having ordinary skill in the art, having the teachings of Aimone, Sriram and Kahn before him before the effective filing date of the claimed invention, to modify Aimone and Sriram to incorporate using implementing the Kahn algorithm of Kahn. Given the advantage of generating a topological order, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 12
Aimone and Sriram do not disclose expressly wherein the topological order of the set of components is determined using Kahn’s Algorithm.
Kahn discloses wherein the topological order of the set of components is determined using Kahn’s Algorithm. (Kahn) It would have been obvious to one having ordinary skill in the art, having the teachings of Aimone, Sriram and Kahn before him before the effective filing date of the claimed invention, to modify Aimone and Sriram to incorporate using implementing the Kahn algorithm of Kahn. Given the advantage of generating a topological order, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 19
Aimone and Sriram do not disclose expressly wherein the topological order of the set of components is determined using Kahn’s Algorithm.
Kahn discloses wherein the topological order of the set of components is determined using Kahn’s Algorithm. (Kahn) It would have been obvious to one having ordinary skill in the art, having the teachings of Aimone, Sriram and Kahn before him before the effective filing date of the claimed invention, to modify Aimone and Sriram to incorporate using implementing the Kahn algorithm of Kahn. Given the advantage of generating a topological order, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aimone and Sriram as applied to claim(s) 1, 8 and 15 above, and further in view of Amir. (U. S. Patent Publication 20160125289, referred to as Amir)

Claim 7
Aimone and Sriram do not disclose expressly wherein the components are corelets.
Amir discloses wherein the components are corelets. (Amir, 0057; For example, in a corelet, this may be implemented using adapters T.busFrom(S, P) or S.busTo(T,P.sup.-1), wherein P.sup.-1 is the inverse permutation. As described in detail later herein, a corelet is a structural description of one or more core circuits 10.) It would have been obvious to one having ordinary skill in the art, having the teachings of Aimone, Sriram and Amir before him before the effective filing date of the claimed invention, to modify Aimone and Sriram to incorporate a corelet of Amir. Given the advantage of actual hardware for a physical invention, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 14
Aimone and Sriram do not disclose expressly wherein the components are corelets.
Amir discloses wherein the components are corelets. (Amir, 0057; For example, in a corelet, this may be implemented using adapters T.busFrom(S, P) or S.busTo(T,P.sup.-1), wherein P.sup.-1 is the inverse permutation. As described in detail later herein, a corelet is a structural description of one or more core circuits 10.) It would have been obvious to one having ordinary skill in the art, having the teachings of Aimone, Sriram and Amir before him before the effective filing date of the claimed invention, to modify Aimone and Sriram to incorporate a corelet of Amir. Given the advantage of actual hardware for a physical invention, one having ordinary skill in the art would have been motivated to make this obvious modification.

13.	Claims 1-19 are rejected.

Correspondence Information
14.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Michael Huntley can be reached at (303) 297-4307.  .  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129